               Case 18-10248-MFW               Doc 1278        Filed 01/09/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

THE BON-TON STORES, INC., et al.,1                           Case No. 18-10248 (MFW)

                                   Debtors.                  (Jointly Administered)

                                                             Ref. Docket No. 

     ORDER APPROVING SETTLEMENT AGREEMENT AND MUTUAL RELEASE
    ENTERED INTO BY AND BETWEEN (A) THE DEBTORS, (B) GA RETAIL INC.,
    TIGER CAPITAL GROUP, LLC AND WILMINGTON SAVINGS FUND SOCIETY,
                  FSB, AND (C) GIII APPAREL GROUP LTD.

                 Upon the certification of counsel (the “Certification”)2 filed by the above-

captioned debtors and debtors in possession (collectively, the “Debtors”), on behalf of the

Debtors, Purchaser and GIII Apparel Group Ltd. (collectively, the “Settling Parties”), seeking

entry of an order approving a settlement agreement by and between the Settling Parties; and this

Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and

157, and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012; and this Court having found that venue of

these cases and the Certification in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and this Court having found that it may enter a final order consistent with Article III of

the United States Constitution; and this Court having found that notice is adequate and no other


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The
Bon-Ton Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
(5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC
(8775); and Bonstores Realty Two, LLC (9075). The mailing address for the above-captioned Debtors is P.O. Box
20159, York, Pennsylvania 17402.
2
         Capitalized terms used in this Order but not otherwise defined herein shall have the meanings ascribed to
such terms in the Certification.


                                                         1
               Case 18-10248-MFW           Doc 1278      Filed 01/09/19       Page 2 of 3



or further notice need be given; and this Court having found that the relief sought in the

Certification is in the best interests of the Debtors, their estates, their creditors, and all other

parties in interest, and consistent with the Agency Agreement and the Sale Order approving such

agreement,

        IT IS HEREBY ORDERED THAT:

                1.      The Settlement Agreement attached hereto as Exhibit 1 is approved in its

entirety.

                2.      The Debtors are authorized to enter into the Settlement Agreement with

the other Settling Parties, and to take any and all actions necessary and appropriate to

consummate the Settlement Agreement, including, without limitation, executing and delivering

any documents, agreements or instruments and remitting payments, as may be necessary or

appropriate to implement the Settlement Agreement.

                3.      GIII shall pay Purchaser the amount of $350,000 pursuant to, and

consistent with, paragraph 2 of the Settlement Agreement.

                4.      This Order and the Settlement Agreement shall be binding on the Debtors,

Purchaser and GIII, any of the foregoing parties’ successors and/or assigns, and all other

creditors and parties in interest in the chapter 11 cases (including, without limitation, the

Committee, any trustee or examiner appointed in the chapter 11 cases or any chapter 7 trustee, or

any other person, party or entity to, in any jurisdiction anywhere in the world, directly or

indirectly).

                5.      Notwithstanding any provision in the Bankruptcy Rules to the contrary,

including, without limitation, Bankruptcy Rule 6004: (a) this Order shall be effective

immediately and enforceable upon its entry; (b) the Debtors are not subject to any stay in the




                                                    2
              Case 18-10248-MFW          Doc 1278      Filed 01/09/19      Page 3 of 3



implementation, enforcement or realization of the relief granted in this Order; and (c) the

Debtors are authorized and empowered to, and may in their discretion and without further delay,

take any action and perform any act necessary to implement and effectuate the terms of this

Order.

                6.      The automatic stay in the chapter 11 cases is hereby modified to the extent

necessary to permit the implementation of the terms of the Settlement Agreement.

                7.      This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from the Settlement Agreement or the implementation of this Order.




         Dated: January 9th, 2019
         Wilmington, Delaware                           MARY F. WALRATH
                                                  3     UNITED STATES BANKRUPTCY JUDGE
